Citation Nr: 0114817	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
hearing loss of the right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in November 1999 
and March 2000 of the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania (the RO).  

The November 1999 decision denied the veteran's application 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss.  The veteran submitted a Notice of 
Disagreement with that decision in January 2000.  
Subsequently, the RO found clear and unmistakable error with 
that part of the November 1999 decision which did not reopen 
and allow service connection for hearing loss of the left 
ear.  Applying VA regulations which were promulgated in May 
1990, the RO determined that the veteran's service medical 
records reflected that he had impaired hearing of his left 
ear which was to a level that was recognized to be disabling 
for purposes of applying VA laws and regulations.  (See 38 
C.F.R. § 3.385.)  Service connection was granted for left ear 
hearing loss, rated as noncompensably disabling effective 
from October 1998.  

In January 2000, a Statement of the Case was sent to the 
veteran addressing the issue of whether new and material 
evidence was submitted to reopen the claim of service 
connection for hearing loss of the right ear.  The veteran 
subsequently perfected an appeal as to this issue. 

The March 2000 rating decision denied the veteran's claim of 
entitlement to service connection for tinnitus.  The veteran 
submitted a Notice of Disagreement with this decision in 
April 2000 during a hearing before an RO hearing officer.  A 
Statement of the Case addressing the laws and regulations 
pertinent to this issue was sent to the veteran in June 2000.  
In July 2000, the veteran submitted a timely Substantive 
Appeal which perfected his appeal of this issue.  This issue 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In an unappealed March 1974 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss.  

2.  Evidence submitted since the RO's March 1974 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration of entitlement to service 
connection for hearing loss of the right ear; it is neither 
cumulative nor redundant; and it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's final March 1974 rating 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for hearing loss of the 
right ear is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
hearing loss of the right ear.

The veteran is seeking to reopen his claim of entitlement to 
service connection for service connection for hearing loss of 
his right ear.  His claim was initially denied in a March 
1974 RO rating decision.

In the interest of clarity, the Board will initially review 
the pertinent law and regulations.  The Board will then 
provide a factual background of this issue.  Finally, the 
Board will analyze the issue on appeal and render a decision. 

Relevant law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  

Service connection for chronic conditions, including 
sensorineural hearing loss (contemplated in the regulations 
as an organic disease of the nervous system), may be presumed 
if hearing loss is manifested to a disabling degree within 
one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (West 1991 
and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; and the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).


Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  


Factual Background

Evidence of record in March 1974  

Evidence considered at the time of the RO's rating action of 
March 1974 regarding the veteran's original claim of service 
connection as it pertained to his right ear is as follows.

The veteran's service medical records show that his right ear 
and eardrum were within normal limits on pre-induction 
examination in August 1967 and that he denied having any 
medical history of hearing problems.  Prior to October 31, 
1967, service department audiological examinations were 
conducted using ASA units as the standard of measurement of 
pure tone thresholds.  After October 31, 1967, the standard 
of measure became ISO units, which is the standard recognized 
by the VA regulations governing this case.  On audiological 
evaluation in August 1967, the veteran's pure tone thresholds 
of his right ear, in decibels, following conversion from ASA 
to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
10







The veteran's service medical records contain no mention of 
impaired hearing acuity in his right ear for his entire 
period of active duty.  On separation examination in November 
1971, an audiological evaluation of his right ear shows that 
his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
N/A
10
30







In October 1973, the veteran filed his original claim of 
entitlement to service connection for hearing loss.  On his 
claim, he reported that he served aboard aircraft carriers 
during active duty.  The report of a December 1973 VA medical 
examination shows that he complained of having loss of 
hearing in both ears and related a history of having been 
informed that he had abnormal hearing in his left ear at the 
time of his separation from service.

On VA audiological evaluation in February 1974, the veteran's 
pure tone thresholds of his right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
30







On word recognition testing using the Maryland CNC Test 
criteria, his word recognition score was 100 percent in his 
right ear.

The March 1974 RO decision 

In its March 1974 rating decision, the RO denied the claim of 
entitlement to service connection for hearing loss.  The RO 
referred to facts presented the veteran's service medical 
records and the findings of the February 1974 VA examination, 
which were both pertinently negative for the claimed hearing 
loss disability of the right ear.  Notice of this adverse 
determination and the veteran's appellate rights were 
furnished to him in correspondence dated in April 1974.  
However, the decision was never timely appealed and became 
final after the appellate period lapsed.

The "new" evidence

In October 1999, the veteran requested that his hearing loss 
claim be reopened.  In conjunction with this request, he 
submitted private audiogram reports dated from March 1975 to 
January 2000.  These reports all contain pure tone threshold 
data which reflects that the veteran had bilateral 
sensorineural high frequency hearing loss as early as March 
1975.  None of these reports contained any opinion that 
linked his hearing loss as it pertained to his right ear with 
his period of military service.  

The veteran was provided with a VA audiological examination 
in January 2000.  At the examination, the veteran reported a 
history of four years of noise exposure while working on the 
flight deck of an aircraft carrier during active duty.  He 
reported having moderate, bilateral, periodic ringing-type 
tinnitus whose history of onset was unclear.  The examiner 
observed that the veteran wore a hearing aid in his right 
ear.  His pure tone thresholds of his right ear, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
75
80







Pure tone threshold averages were 80 decibels in his right 
ear.  His word recognition score, using the Maryland CNC 
standard, was 86 percent in his right ear.  The diagnosis was 
sensorineural hearing loss.  

The veteran appeared for hearings before an RO hearing 
officer in April 2000 and before the undersigned Board Member 
in April 2001, at which he presented oral testimony in 
support of his application to reopen his claim of service 
connection for hearing loss of the right ear.  Essentially, 
he presented testimony at both hearings to the effect that he 
had served aboard aircraft carriers and was exposed to 
acoustic trauma from the noise of aircraft engines during his 
period of military service.  He stated that he was not 
required to wear hearing protection during his period of 
service.  He reported that he noticed having decreased 
hearing in both ears during active duty and also that he had 
been informed by a medical officer during service that he had 
a hearing loss problem.  He left service in December 1971 and 
was subsequently hired by General Electric Corporation (GE) 
in 1975.  According to the veteran, his hearing was tested in 
1975, prior to his starting work at GE, and the report of 
this test revealed that he already had a bilateral high 
frequency hearing loss condition.  The veteran reported that 
he worked with air conditioning window units at GE which 
produced minimal noise.  He denied being regularly exposed to 
loud noises in the course of pursuing his work duties during 
his employment with GE.  At the present time, the veteran 
wore bilateral hearing aids and is service-connected for 
hearing loss of his left ear.  The veteran's essential 
contention is that he had continuous symptoms of right ear 
hearing loss ever since his period of active duty and that 
since his left ear is service-connected it would be logical 
to service-connect his right ear since both were exposed to 
the same type of carrier deck noise in the military.

Analysis

Initial matter

As noted above, it appears that VCAA provisions concerning 
VA's duty to assist do not apply to the initial stage of 
analysis with respect to reopening a previously-denied claim.  
In any event, a recent audiological examination has been 
provided for the record in January 2000.  

Discussion

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).

In March 1974, the RO denied the veteran's claim of 
entitlement to service connection for hearing loss.  The 
veteran was notified of this decision and of his appellate 
rights in an April 1974 letter from the RO.  No Notice of 
Disagreement or other correspondence was received from the 
veteran within the one-year period following this decision.  
The March 1974 RO decision became final with respect to the 
denial of service connection for hearing loss of the right 
ear.  38 U.S.C.A. 7105; 38 C.F.R. 20.202, 20.302, 20.1103 
(2000); see also Evans, 9 Vet. App. at 285.  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Hodge, supra.

The evidence which was before the RO in March 1974 has been 
summarized herein.  In brief, the evidence showed that the 
veteran filed a claim for service connection for hearing loss 
in October 1973 in which he reported serving aboard aircraft 
carriers.  His service medical records were negative for a 
finding of chronic hearing loss of the right ear during 
service or on post-service VA examination in February 1974.  
Even applying the provisions of  38 C.F.R. § 3.385, the 
veteran's hearing acuity in his right ear during service did 
not meet the requisite degree of impaired hearing to be 
regarded as a disability for purposes of determining 
entitlement to VA compensation.  Post-service, the evidence 
of record in March 1974 indicated that the right ear again 
did not meet the requisite level of impaired hearing to be 
regarded as a disability during examination in February 1974.  

In sum, the evidence which was before the RO rating board in 
March 1974 reflected that the claimed right ear hearing loss 
was not manifested during service.  The RO denied the 
veteran's claim with respect to his right ear on that basis.  
The critical inquiry is whether any of the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's 
hearing loss of his right ear had its onset in service or can 
otherwise be etiologically linked to service.

The pertinent evidence submitted since the March 1974 RO 
decision consists of private audiometric reports dated from 
1975 to 2000 documenting the existence of bilateral high 
frequency sensorineural hearing loss; a VA audiometric 
evaluation conducted in January 2000 which shows the same 
essential finding; and the transcripts of oral testimony 
presented at hearings conducted at the RO in April 2000 and 
before the undersigned in April 2001, in which the veteran 
reported having been exposed to acoustic trauma while serving 
aboard aircraft carriers during active duty and of having 
decreased hearing in his right ear beginning in service and 
continuing ever since then.

The pertinent question is whether any of the evidence 
submitted since the March 1974 denial of the claim is 
material.  In essence, in the context of these claims, in 
order to constitute "material" evidence, the recently 
submitted evidence must demonstrate a nexus between the 
claimed conditions and the veteran's period of service.  Cf. 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

In essence, the additionally submitted evidence does not 
provide a medical nexus between the veteran's service and his 
claimed right ear hearing loss.  The private audiometric 
reports dated from 1975 to 2000 and the VA audiometric report 
of January 2000 indicate that the veteran has right ear 
hearing loss of sufficient severity to require a hearing aid.  
There is no indication in those records that the hearing loss 
in the veteran's right ear are etiologically linked to his 
service.  In that connection, the recently-submitted records 
documenting the veteran's continuing medical care for hearing 
problems, while "new," are not material.  In Morton v. 
Principi, 3 Vet. App. 508, 509 (1992), the Court held that 
medical records describing the veteran's current condition 
are not material to the issue of service connection and are 
not sufficient to reopen a claim for service connection based 
on new and material evidence.  

The evidence submitted since 1974 also include the veteran's 
own statements to the effect that the hearing problems of his 
right ear were related to service, specifically to his 
exposure to aircraft engine noise while serving aboard 
aircraft carriers during active duty.  These statements are 
essentially reiterative of previous contentions of the 
veteran when he filed his original claim in October 1973.  
Moreover, there is no evidence that he possesses the 
requisite medical training and expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See, in general, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).


In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Hickson 
v. West, 11 Vet. App. 374, 378 (1998), the Court found that 
lay assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  In short, the veteran's 
lay statements concerning medical matters are not new and 
additionally they are not material in that they are entitled 
to no probative weight.

For the reasons expressed above, the Board concludes that the 
additional evidence which has been submitted by the veteran 
as to this matter does not bear directly and substantially 
upon the specific matters under consideration and is not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  What is required, in 
essence, is a medical opinion linking any identified right 
ear hearing loss to the veteran's service.  No such evidence 
has been submitted.  Accordingly, the Board finds that new 
and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
hearing loss of the right ear is not reopened.  The benefit 
sought on appeal remains denied.

The Board notes as a final matter that this decision in no 
way affects the previous grant of service connection for the 
veteran's left ear hearing loss. 


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss of the right ear, the benefits sought on appeal are 
denied.



REMAND

2.  Entitlement to service connection for tinnitus.

The veteran is also seeking service connection for tinnitus.  
In substance, he contends that he developed tinnitus during 
active duty and that his tinnitus has become worse over time.  
At the veteran's personal hearings, he testified to being 
exposed to aircraft engine noise while serving aboard 
aircraft carriers flight decks.  He reported that he 
experienced intermittent episodes of a ringing sensation in 
his ears which began in military service and continued to the 
present time. 

During the pendency of the veteran's appeal, but after the 
claim was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA  provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

A review of the file shows that the veteran was provided 
with a VA audiometric examination in January 2000, at which 
he reported experiencing bilateral ringing-type tinnitus 
symptoms to the examining audiologist.  A physician was not 
present during this evaluation.  Other than the notation of 
tinnitus symptoms in the audiometric report, no further 
examination was conducted to investigate and diagnosis the 
reported symptoms or provide a nexus opinion addressing the 
relationship (if any) between the veteran's diagnosis and 
his military service.  A diagnosis of tinnitus and a VA 
nexus opinion, if favorable, would substantiate his claim.  
Therefore, a remand for a VA examination to establish his 
diagnosis and obtain a nexus opinion is necessary to ensure 
compliance with the VCAA. 

The VCAA also eliminated the concept of a well grounded 
claim.  In the June 2000 Statement of the Case, the RO 
informed the veteran that his claim of entitlement to service 
connection for tinnitus was denied on the basis that it was 
not well grounded.  This remand will enable the RO to 
readjudicate the veteran's claim under the newly-enacted 
VCAA.  Cf. Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his tinnitus claim.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all indicated records 
not already associated with the claims 
folder.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.  

3.  Then, the veteran should be provided 
a VA medical examination by a physician.  
The claims folder must be made available 
to and be reviewed by the examiner.  
Based upon the examination results and a 
review of the claims folder, if tinnitus 
is diagnosed the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the tinnitus 
related to the veteran's period of active 
service.  If an audiology examination, 
other diagnostic testing and/or 
consultation with a specialist physician 
is deemed to be necessary by the 
examining physician, this should be 
accomplished.  A report of the 
examination should be associated with the 
veteran's VA claims folder. 

4.  Thereafter, the RO should review the 
veteran's  claims file and ensure that 
the above development has been conducted 
and completed in full.  The RO should 
then undertake any other action required 
to comply with the notice and duty to 
assist provisions of the VCAA.
Then, the RO should readjudicate the 
issue of entitlement to service 
connection for tinnitus.  If the benefit 
sought on appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



